IN TI-IE UNITED STATES DISTR_IC'I` COURT
FOR THE DISTRICT OF MONTANA F g L § D
BILLINGS DIVISION
FEBI 1 2ng

C|erk, U S District Court
District 01 Montana

UNITED STATES OF AMERICA, B""i"g$
CR 19-03-BLG-SPW

Plaintiff,

vs. ORDER

JESUS BAUTISTA-ARREDONDO,

 

Defendant.

 

The Bureau of Prisons has designated F ederal Detention Center-SeaTac as
the facility where Defendant Jesus Bautista-Arredondo will undergo an evaluation
to determine his competency to proceed in this matter.

Accordingly, IT IS ORDERED:

1. Jesus Bautista-Arredondo is remanded to the custody of the United
States Marshals Service for immediate transport to this facility.

2. The United States Marshals Service shall take no more than ten (10)
days each way to transport Jesus Bautista-Arredondo from the District of Montana
to the designated federal facility and to return Jesus Bautista-Arredondo from the
designated federal facility back to the District of Montana. See 18 U.S.C. §

3161(h)(1)(F).

3. Jesus Bautista-Arredondo shall be committed to the facility and
subjected to a psychiatric or psychological examination to be conducted in
accordance with 18 U.S.C. §§ 424l(b) and 4247(b) and (c). The evaluation Shall
be completed within thirty (30) days of Jesus Bautista-Arredondo’s arrival at the
facility. 18 U.S.C. § 4247(b).

4. The report shall he filed with the Court, with copies to counsel for the
Defendant and the Governrnent.

5. All time from the date of this Order until the date of the Court’S
determination as to Jesus Bautista-Arredondo’s competency is excludable under
the Speedy Trial Act. 18 U.S.C. § 3l6l(h)(l)(A) and (F).

6. The Clerk of Court is directed to immediately notify the parties and the

United States Marshals Service of the entry of this order.

DATED this g day of February, 2019.
A;MW /5 ¢/a»/,éé;/

sUsAN P. wATTERs
United States District Judge

